Citation Nr: 0915757	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-17 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a thoracic spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1962 to 
May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2006, the Veteran and his spouse previously 
presented testimony at a hearing before another Veterans Law 
Judge (VLJ) at the RO (Travel Board hearing).    

In March 2007, the Board remanded this case to the RO for 
additional development, which was completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As stated above, the Veteran and his spouse previously 
testified at an August 2006 hearing before a VLJ at the RO 
(Travel Board hearing).  However, that particular VLJ has 
since left employment with the Board.  So in March 2009, the 
Board sent the Veteran a letter offering him another hearing 
before a different VLJ that will ultimately decide this 
appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2008).  The Veteran responded in April 2009 that he 
wanted another Travel Board hearing with a different VLJ.  
Consequently, a new Travel Board hearing must be scheduled 
before deciding his appeal.    

Accordingly, the case is REMANDED for the following action:

The RO in Houston, Texas should schedule 
the Veteran for a Travel Board hearing, 
with appropriate notification to the 
Veteran and his representative.  A copy 
of the notice to the Veteran of the 
scheduling of the hearing should be 
placed in the record.  If the Veteran 
withdraws his hearing request or fails to 
report for the scheduled hearing, the 
case should be returned to the Board for 
further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




